ACCEPTED
                                                                         05-15-00456-CV
                                                              FIFTH COURT OF APPEALS
                                                                         DALLAS, TEXAS
                                                                    9/22/2015 4:41:30 PM
                                                                              LISA MATZ
                                                                                  CLERK

                      NO. 15-15-00456-CV
_____________________________________________________________
                                                       FILED IN
                                                5th COURT OF APPEALS
                            IN THE                  DALLAS, TEXAS
           COURT OF APPEALS OF TEXAS FOR THE    9/22/2015 4:41:30 PM
                 FIFTH JUDICIAL DISTRICT              LISA MATZ
                                                        Clerk
_____________________________________________________________

         VILLAGE CRESTMONT HOUSTON USA, L.L.C.,
          WEST CRESTMONT HOUSTON USA, L.L.C.,

                                     Appellants,

                              vs.

           JOSE J. GAITAN, d/b/a EC&J REMODELING
                       AND PAINTING

                                    Appellee.
_____________________________________________________________

             ON RESTRICTED APPEAL FROM THE
            ONE HUNDRED NINETY-FIRST JUDICIAL
              DISTRICT COURT, DALLAS COUNTY
                      (NO. DC-14-08108)
_____________________________________________________________

  MOTION BY COUNSEL FOR THE APPELLANTS TO WITHDRAW
           AND FOR A THIRTY DAY EXTENSION OF
            THE BRIEFING DEADLINE (UNOPPOSED)
_____________________________________________________________

                                Matthew Paul Nickson
                                Texas Bar No. 24056043
                                2807 East Grove
                                Houston, Texas 77027
                                Tel. (713) 204-3247
                                Fax (713) 961-1031
                                mpnickson@gmail.com
                                Counsel for Appellants
TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF
APPEALS:

1.    Matthew Paul Nickson, counsel for the Appellants, respectfully

requests that this Court permit his withdrawal from the representation herein.

      Neither the Appellants nor the attorney for the Appellee are/is

opposed to this withdrawal.      On September 22, 2015, the Appellants,

through their principal, Mr. Abraham Vaknin, were informed via text

message of their right to object to this Motion (counsel and Mr. Vaknin are

in frequent communication).

1a.   Counsel does not feel that he is able effectively to represent the

Appellants. This is not a tacit concession of the justness of the claim by the

Appellee.

1b.   The Appellants have certified that that they are not opposed to this

Motion. Counsel is providing a copy of this Motion to the authorized agent

for the Appellants, Mr. Abraham Vaknin, via electronic mail to

atmk21@aol.com. In addition, on September 22, 2015, counsel will cause a

copy of this Motion to be sent to Mr. Vaknin via regular mail and certified

mail at the following address (which is the address for Mr. Vaknin):

99 Roberts Road
Englewood Cliffs, New Jersey 07632
Tel. (914) 260-3665




                                      2
2.    After a thirty (30)day extension, the brief herein is due to be filed on

September 2, 2015. This briefing deadline is the only extant deadline in this

appeal.   Counsel for the Appellants respectfully asks for a thirty day

extension of the deadline for filing the opening brief, through and including

October 2, 2015. The purpose of the extension is to benefit the Appellants

or new counsel.

                                   PRAYER

      Wherefore, premises considered, Matthew Paul Nickson, counsel for

the Appellants, respectfully requests that he be withdrawn as counsel of

record for the Appellants, and he respectfully asks that the Court grant a

thirty day enlargement of time for filing the opening brief for the Appellants.



                                       Respectfully submitted,


                                       /s/ Matthew Paul Nickson
                                       ______________________________
                                       Matthew Paul Nickson
                                       Texas Bar No. 24056043
                                       2807 East Grove
                                       Houston, Texas 77027
                                       Tel. (713) 204-3247
                                       Fax (713) 961-1031
                                       mpnickson@gmail.com
                                       Counsel for Appellants




                                      3
                      CERTIFICATE OF CONFERENCE

      I, Matthew Paul Nickson, hereby certify that I have conferred via e-
mail with Mr. Timothy Pletta, counsel for the Appellee. On September 22,
2015, Mr. Pletta stated that he does not oppose this Motion.

      /s/ Matthew Paul Nickson
      ________________________________
      Matthew Paul Nickson
      Counsel for Appellants


                      CERTIFICATE OF SERVICE

       The undersigned certifies that, on September 22, 2015, a true and
correct copy of the above and foregoing Motion was served, as indicated, in
accordance with Rule 9.5 of the Texas Rules of Appellate Procedure, upon
the following attorney of record for the Appellee:


      Via ProDoc e-filing:
      Mr. Timothy Gerard Pletta
      Attorney at Law
      150 Bethel Road
      Coppell, Texas 75019




      /s/ Matthew Paul Nickson
      ________________________________
      Matthew Paul Nickson
      Counsel for Appellants




                                      4